         Case 1:19-cv-00004-PEC Document 11 Filed 01/16/19 Page 1 of 2




          In the United States Court of Federal Claims
                                          No. 19-4C

                                (E-Filed: January 16, 2019)

 JUSTIN TAROVISKY, et al.                    )
                                             )
               Plaintiffs,                   )
                                             )
 v.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
               Defendant.                    )
                                             )

                                           ORDER

       Three motions are currently pending before the court in this matter: (1) plaintiffs’
motion for leave to file a second amended complaint, ECF No. 8, filed January 14, 2019;
(2) a motion titled “Plaintiffs’ Motion to Conditionally Certify Collective Action,
Approve Language of Proposed Notice and Consent Forms, Direct Issuance of Notice
Primarily via Email, Permit Electronic Signatures on Consent Forms, and Permit
Plaintiffs to File Consent Forms on CD-ROMs or USB Device,” ECF No. 9, filed
January 14, 2019; and, (3) defendant’s motion to stay all proceedings in this case due to
the lapse of appropriations, ECF No. 10, filed January 15, 2019.

       In its motion to stay, defendant states that absent the required appropriations,
“Department of Justice attorneys are prohibited from working, even on a voluntary basis,
except in very limited circumstance, including ‘emergencies involving the safety of
human life or the protection of property.’” Id. at 1 (quoting 31 U.S.C. § 1342). Based on
the lapse in appropriations to the Department of Justice as of December 21, 2018, the
government requests “a stay of this case until Congress has restored appropriations to the
Department.” Id. The government further requests that “all current deadlines for the
parties be extended commensurate with the duration of the lapse in appropriations.” Id.
Defendant also reports that plaintiffs oppose the motion.

        This case involves claims for back pay allegedly due to federal workers as a result
of the same lapse of appropriations that prevents defendant from participating in this
case. As underscored by plaintiffs’ opposition to the requested stay, the court appreciates
the ironic circumstance that the very subject of this case also triggers the parties’ inability
         Case 1:19-cv-00004-PEC Document 11 Filed 01/16/19 Page 2 of 2



to proceed with the litigation. That said, neither the court nor the attorneys at the
Department of Justice has the authority to change the present circumstances. As such, the
court GRANTS defendant’s motion to stay. The clerk’s office is directed to STAY this
matter until further order of the court.

        Additionally, the court takes this opportunity to inform plaintiffs that until the
court rules on the motion to conditionally certify this case as a collective action, the
additional relief sought in its motion, ECF No. 9, is premature. For purpose of docket
clarity, the clerk’s office is directed to STRIKE plaintiffs’ motion to certify class, ECF
No. 9. Plaintiffs shall file their corrected motion to conditionally certify this case as a
collective action once the stay has been lifted in this matter. Plaintiffs shall have the
opportunity to file their additional requests set forth prematurely in their motion to certify
once the court rules on its corrected motion for class certification.

        Immediately upon restoration of appropriations to the Department of Justice, the
parties shall CONFER and, as soon as practicable thereafter, shall FILE a joint status
report. The status report shall propose agreed-upon filing deadlines for plaintiff’s
motion to certify this case as a collective action and for defendant’s responses to
plaintiff’s motion for leave and motion to certify, along with any other modifications of
proceedings in this matter.


       IT IS SO ORDERED.

                                           s/Patricia E. Campbell-Smith
                                           PATRICIA E. CAMPBELL-SMITH
                                           Judge




                                              2
